Citation Nr: 9902304	
Decision Date: 01/27/99    Archive Date: 02/01/99

DOCKET NO.  95-27 812	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Whether the request for a waiver of recovery of an 
overpayment of disability compensation benefits was timely 
filed.  


REPRESENTATION

Appellant represented by:	Mark A. Ashton, Attorney


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

R. A. Caffery, Counsel


INTRODUCTION

The veteran had active service from August 1942 to 
August 1943.  In July 1993 the Department of Veterans Affairs 
(VA) Regional Office, Muskogee, Oklahoma, terminated the 
veteran's award of disability compensation effective in 
January 1991 since he was rated incompetent for VA purposes, 
had no spouse or child, was being maintained in a VA contract 
nursing home and had an estate that equaled or exceeded 
$1,500.  This action resulted in an overpayment in his 
account.  The veteran died in July 1994.  In March 1995 a 
request for waiver of recovery of the overpayment was 
submitted on behalf of the appellant.  Later in March 1995 
the regional office Committee on Waivers and Compromises held 
that the request had not been timely submitted and therefore 
could not be considered on its merits.  The appellant 
appealed from that decision.  In May 1997 the appellant 
testified at a hearing before a member of the Board of 
Veterans' Appeals (Board) sitting at the regional office.  
The case was before the Board in October 1997 when it was 
remanded for further action.  The case is again before the 
Board for further appellate consideration.  The appellant was 
the veteran's guardian during his lifetime and is now 
recognized as the representative of his estate.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained by 
the regional office.  

2.  In July 1993 the regional office terminated the veteran's 
award of disability compensation effective in January 1991.  
This action resulted in an overpayment of $27,100.  Payments 
were applied toward the overpayment reducing it to $21,156 
and the appellant later paid the remaining balance of the 
overpayment in full.  

3.  In a letter dated July 30, 1993, the regional office 
notified the appellant of the termination of the veteran's 
award of disability compensation effective in January 1991 
and that an overpayment had resulted.  

4.  In a letter dated August 12, 1993, the appellant was 
again notified of the overpayment and advised of his right to 
request a waiver of the debt within 180 days.  

5.  In March 1995 a request for waiver of recovery of the 
overpayment was submitted on behalf of the appellant.  


CONCLUSION OF LAW

The appellant's request for waiver of recovery of the 
overpayment of disability compensation was not timely 
submitted and may not be considered on its merits.  
38 U.S.C.A. §§ 5107, 5302 (West 1991); 38 C.F.R. § 1.963 
(1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that it has found the appellant's claim to be 
"well grounded" within the meaning of 38 U.S.C.A. § 5107(a); 
effective on and after September 1, 1989.  That is, the Board 
finds that he has presented a claim which is plausible.  The 
Board is also satisfied that all relevant facts regarding the 
claim have been properly developed.  

Recovery of overpayments of any benefits made under laws 
administered by the VA shall be waived if there is no 
indication of fraud, misrepresentation or bad faith on the 
part of the person or persons having an interest in obtaining 
the waiver and recovery of the indebtedness from the payee 
who receives such benefits would be against equity and good 
conscience.  38 U.S.C.A. § 5302(a); 38 C.F.R. § 1.963(a).  

A request for waiver of indebtedness shall only be 
considered, except as otherwise provided herein, if made 
within 180 days following the date of a notice of 
indebtedness issued on or after April 1, 1983, by the VA to 
the debtor.  The 180-day period may be extended if the 
individual requesting waiver had demonstrated to the 
Chairperson of the Committee on Waivers and Compromises that, 
as a result of an error by either the VA or the Postal 
authorities or due to other circumstances beyond the debtor's 
control, there was a delay in such individuals receipt of the 
notification of indebtedness beyond the time customarily 
required for mailing (including forwarding).  If the 
requester does substantiate that there was such a delay in 
the receipt of the notice of indebtedness, the Chairperson 
shall direct that the 180-day period be computed from the 
date of the requester's actual receipt of the notice of 
indebtedness.  38 U.S.C.A. § 5302(a); 38 C.F.R. § 1.963(b).  

The record reflects that the veteran had established service 
connection for a psychiatric condition that had been rated 
100 percent disabling for many years.  He had been considered 
incompetent for VA purposes for many years.  The record 
indicates that he had never been married and had no 
dependents.  

In July 1993 the regional office terminated the veteran's 
award of disability compensation effective in January 1991 
since he was rated incompetent for VA purposes, had no 
dependents, was being maintained in a VA contract nursing 
home and had an estate in excess of $1,500.  This action 
resulted in an overpayment of $27,100.  The overpayment was 
later reduced by payments to $21,156 and the appellant later 
paid the remaining balance of the overpayment in full.  

The record reflects that in June 1993 the VA regional office 
notified the appellant of the termination of the veteran's 
award of disability compensation effective in January 1991 
and informed him that the action had resulted in an 
overpayment of benefits.  In a letter dated August 12, 1993, 
the VA notified the appellant of the amount of the 
overpayment and advised him that he had a right to request a 
waiver of recovery of the indebtedness within 180 days from 
the date of the notice.  However, the request for waiver of 
recovery of the overpayment was not submitted until 
March 1995 more than 1 1/2 years after the date of the notice 
to the appellant of the indebtedness.  Although the appellant 
has indicated that he does not recall receiving the 
August 1993 letter from the VA, the record reflects that the 
letter was addressed to the appellant's correct address of 
record and was not returned as undeliverable.  The record 
does not indicate any delay in the appellant's receipt of the 
notification of indebtedness beyond the time customarily 
required for mailing.  Accordingly, it is apparent that the 
request for waiver of recovery of the overpayment of 
disability compensation was not timely submitted and the 
request may not be considered on its merits.  38 U.S.C.A. 
§ 5302; 38 C.F.R. § 1.963.  

It has been contended that the appellant is advanced in age 
and had in prior years requested waivers of recovery of 
overpayments and corresponded with the VA and was forthright 
and forthcoming with information.  It has been asserted that 
it was only because of the stress of his own family demands 
and his advanced age that the request for waiver was not 
filed within the allotted period of time.  While it is 
unfortunate that any such matters may have delayed the 
submission of the request for waiver of recovery of the 
overpayment, the pertinent regulation does not provide for 
consideration of such equitable factors.  Such matters simply 
do not provide a basis for favorable action in connection 
with the appeal.  The appellant has cited Ridings v. Brown, 6 
Vet. App. 544 (1994) and contended, in essence, that the 
equitable factors considered in that case were pertinent to 
the current appeal.  Ridings is a case where the question of 
waiver of the overpayment was considered on the merits; not 
one where the failure to submit a timely request for waiver 
had occurred.  The lack of a timely request precludes such 
consideration and simply makes the cited case inapplicable.  
The appellant has also argued that 38 U.S.C.A. § 5503(f)(4) 
applies and precludes liability for the overpayment.  That 
statutory section is specific and clearly applies only where 
the overpayment was in pension, as opposed to compensation 
benefits.  Since the underlying benefit in this case is the 
compensation benefit, the section is clearly inapplicable and 
need not be further analyzed.  

The Board has carefully reviewed the entire record in this 
case, including the testimony presented by the appellant at 
the May 1997 hearing on appeal; however, the Board does not 
find the evidence to be so evenly balanced that there is 
doubt as to any material issue.  38 U.S.C.A. § 5107.  


ORDER

The request for waiver of recovery of an overpayment of 
disability compensation benefits was not timely filed. The 
appeal is denied.  



		
	ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.

- 2 -
